Case: 22-60084     Document: 00516456197         Page: 1     Date Filed: 09/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 September 1, 2022
                                  No. 22-60084
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kaleb Graham,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                           USDC No. 1:18-CR-139-5


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Kaleb Graham pleaded guilty in 2019 to possession of a stolen firearm
   and was sentenced to three-years’ probation. A petition for warrant filed in
   November 2021 alleged Graham violated the terms of his probation. The
   court ultimately revoked Graham’s probation and sentenced him to 60-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60084      Document: 00516456197           Page: 2   Date Filed: 09/01/2022




                                     No. 22-60084


   months’ imprisonment, which was above the advisory Sentencing Guidelines
   range of eight-to-14-months, but below the statutory maximum of 120-
   months.
          Graham challenges only his revocation sentence, contending: the
   court procedurally erred by failing to adequately consider the 18 U.S.C.
   § 3553(a) sentencing factors; and his sentence is substantively unreasonable
   due to the upward variance.
          The “plainly unreasonable” standard governs our court’s review of
   probation-revocation sentences. United States v. Kippers, 685 F.3d 491, 496–
   97 (5th Cir. 2012) (applying “plainly unreasonable” standard to probation-
   revocation sentences). Our court first considers whether the district court
   committed any “significant procedural error”. Id. at 497 (citing Gall v.
   United States, 552 U.S. 38, 51 (2007) (reviewing original sentence)). If no
   such procedural error exists, a properly preserved objection is reviewed for
   substantive-reasonableness. Id.
          As Graham concedes, his contention the court procedurally erred,
   however, was not preserved in district court. An issue raised for the first time
   on appeal is reviewed only for plain error. Id. Under that standard, he must
   show a forfeited plain error (clear-or-obvious error, rather than one subject
   to a reasonable dispute) affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, our court has the
   discretion to correct such reversible plain error, but generally should do so
   only if it “seriously affect[s] the fairness, integrity or public reputation of
   judicial proceedings”. Id.
          The same district judge who imposed Graham’s original sentence of
   probation imposed the revocation sentence being contested. In any event,
   because “[i]mplicit consideration of the § 3553 factors is sufficient”, the
   court’s statements at Graham’s revocation hearing regarding his criminal




                                          2
Case: 22-60084      Document: 00516456197          Page: 3    Date Filed: 09/01/2022




                                    No. 22-60084


   history, age, and conduct demonstrate it implicitly, but sufficiently,
   considered the 18 U.S.C. § 3553(a) sentencing factors. United States v. Teran,
   98 F.3d 831, 836 (5th Cir. 1996). Accordingly, there was no clear-or-obvious
   procedural error. E.g., Kippers, 685 F.3d at 498–99.
          On the other hand, because Graham preserved his substantive-
   reasonableness claim by requesting a lesser sentence, our review is for abuse-
   of-discretion. E.g., Holguin-Hernandez v. United States, 140 S. Ct. 762, 767
   (2020); Kippers, 685 F.3d at 499–500. A revocation sentence “is
   substantively unreasonable if it (1) does not account for a factor that should
   have received significant weight, (2) gives significant weight to an irrelevant
   or improper factor, or (3) represents a clear error of judgment in balancing
   the sentencing factors”. United States v. Winding, 817 F.3d 910, 914 (5th Cir.
   2016) (citation omitted).
          Graham contends the court erred in balancing the sentencing factors,
   but this reflects nothing more than disagreement with the court’s
   determination. Even if a revocation sentence is above the advisory range,
   our court “give[s] due deference to the district court’s decision that the
   § 3553(a) factors, on a whole, justify the extent of the variance”. Kippers, 685
   F.3d at 500. (citation omitted). Moreover, our court has affirmed revocation
   sentences that exceeded the advisory sentencing range but not the statutory
   maximum. Id. at 500. Graham fails to show the court abused its discretion
   by imposing the 60-months’-sentence. See id. at 500–01.
          AFFIRMED.




                                          3